ORDER

John O. Gillenwater, a pro se Florida resident, appeals a district court judgment upon a jury’s verdict for defendant entered following trial in this civil action filed under the district court’s diversity of citizenship jurisdiction, 28 U.S.C. § 1332. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
*630Plaintiff filed his complaint in the district court alleging, inter aha, that defendant Siddens intentionally or negligently shot him in 1998. The case proceeded to a jury trial in July 2002. After the district court instructed the jury, the jury returned a verdict in favor of the defendant, and a judgment was entered accordingly. Plaintiff filed a timely notice of appeal. On appeal, plaintiff asserts that the district court erred: (1) in instructing the jury regarding defendant’s right to use deadly force in the defense of a third person; and (2) in denying him a rebuttal witness. Defendant responds that plaintiff’s claims on appeal cannot be reviewed without a trial transcript and are otherwise without merit.
An appeal having been brought by appellant pro se, and this Court having found that a transcript is necessary for the appeal, it is hereby ordered that the present appeal is dismissed without prejudice to reinstatement. If, within thirty days, appellant provides this Court with: (1) the trial transcript; or (2) proof that he has ordered the trial transcript, the appeal will be reinstated. See Gayle v. Walker, 148 F.3d 214 (2nd Cir.1998).
For the forgoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.